   Case 1:16-cr-00042-JRH-BKE Document 107 Filed 12/02/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                              OR 116-042


REGINALD E. BLOUNT




                                    ORDER




       Defendant     Reginald      E.       Blount    seeks     relief       under   the

"compassionate release'' provision of 18 U.S.C. § 3582(c)(1)(A).                       A

response is not necessary.              Upon       due consideration, the Court

denies Blount's request for relief.

       The   compassionate       release       provision      of    §    3582(c)(1)(A)

provides     a   narrow   path   for    a    defendant in "extraordinary             and

compelling circumstances" to leave prison early.                        A reduction in

sentence must be "consistent                with   applicable      policy statements

issued by the [United States] Sentencing Commission."                         18 U.S.C.

§ 3582(c)(1)(A).          Section IBI.13 of the            Sentencing        Guidelines

provides     the   applicable      policy      statement,       explaining      that   a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth in 18 U.S.C. § 3553(a),

that   "extraordinary       and    compelling         reasons"       exist     and   the

defendant does not present a danger to the safety of any other

person or the community.          U.S.S.G. § 1B1.13.          The application note
      Case 1:16-cr-00042-JRH-BKE Document 107 Filed 12/02/20 Page 2 of 3



to    this   policy          statement       lists    three     specific     examples      of

extraordinary and compelling reasons: (1) a medical condition; (2)

advanced age; and (3) family circumstances. Id. n.1(A)-(C).                                 A

fourth catch-all category provides:                          determined by the Director

of the Bureau of Prisons, there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination

with," the aforementioned three categories.                        Id. n.l(D) (emphasis

added).


        In this case, the only possibly applicable category into which

Blount may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for    relief.          To    qualify    as    extraordinary         and   compelling,     an

inmate's     medical         condition   must       be ''serious     and   advanced   .   . .


with    an   end       of   life    trajectory,       U.S.S.G. § lBl.13,         app.     note

1(a)(i),      or       must    be    serious        enough    that    it   "substantially

diminish[es] the             ability    of    the    [inmate]    to    provide   self-care

within the environment of a correctional facility and from which

he or she is not expected to recover," id., app. note 1(a)(ii).

Other    than      a    generalized      concern      about the       COVID-19 pandemic,

Blount claims he has glaucoma, which increases his contact with

surfaces.       The CDC has not listed glaucoma as a risk factor that

increases       the         severity     of    COVID-19.        See Centers for Disease

Control & Prevention, People with Certain Medical Conditions,

available at https://www.cdc.qov/coronavirus/2019-ncov/need-
    Case 1:16-cr-00042-JRH-BKE Document 107 Filed 12/02/20 Page 3 of 3



extra-precautions/people-with-medical-conditions♦html (last

visited on December 1, 2020) .                 Thus,      Blount cannot establish that

he has a serious medical condition because of his glaucoma.

        In    short,     Blount      bears     the     burden      of    demonstrating          that

compassionate release is warranted.                       Cf. United States v. Hamilton,

715 F.3d 328,          337    (11^^ Cir.     2013)     (in the context of a motion to

reduce       under §    3582 (c) (2) ) .      He    has    not   done     so.     Moreover,       his

generalized       concern about            possible       exposure       to     COVID-19   is     too

generalized       and        speculative       to     qualify      as     extraordinary           and

compelling.       As the Third Circuit explained:                       "[T]he mere existence

of COVID-19 in society and the possibility that it may spread to

a   particular           prison       alone          cannot       independently            justify

compassionate          release,      especially           considering           BOP's   statutory

role, and its extensive professional efforts to curtail the virus's

spread."       United States v. Raia,               954 F.3d 594,        597     (3d Cir. 2020) .

Because       Blount    has    not   shown     that       his    individual        circumstances


qualify him for relief,              the Court must deny his motion.

        Upon the foregoing,           Defendant Reginald E. Blount's motion for

compassionate release (doc. 104) is DENIED.                                   ^

        ORDER ENTERED at Augusta, Georgia, this                                 day of December,

2020.




                                                                                    :ef f judge
                                                       UNITED/STATES            DISTRICT   COURT
                                                                 IrN DISTRICT OF GEORGIA
